 In the Matter of AMERICAN NATIONAL BANK AND TRUST COMPANY OF-CHICAGO AND AMERICAN NATIONAL SAFE DEPOSIT COMPANY, ITSWHOLLY-OWNED SUBSIDIARY, EMPLOYERSandPROTECTIVE SERVICEEMPLOYEES UNION OF CHICAGO LOCAL 240, AFFILIATED WITH BUILD-ING SERVICE EMPLOYEES INTERNATIONAL UNION (A. F. OF L.), PETI-TIONERCase No. 1d'-R 1921..-DecidedOctober 31, 1946Jacobson,Nieman & Silbert, by Mr. Lewis F.Jacobson,of Chicago,Ill., for the Employers.Messrs. Daniel D. Carmell, Leo Segall,andJohn Arnett,of Chicago,Ill., for the Petitioner.Mr. Melvin J. Welles,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on November 1, 2, 10, 16, and 30 and December 14 and 28,1943, January 17 and 28 and February 7 and 16, 1944, and June 28,1946, before Robert R. Rissman and Herman J. DeKoven, hearing of-ficers.The hearing officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the Em-ployer moved to dismiss the petition on various grounds, in substanceas follows : (1) The National Labor Relations Act is unconstitu-tional; (2) the hearing officer (formerly designated as "Trial Exam-iner") engaged in an extra-legal search and unlawfully acted asprosecutor, judge, and jury in the conduct of the case; (3) the Peti-tioner does not represent any of the employees involved in this proceed-ing; (4) the Petitioner's amended petition does not conform to ArticleIII of the Board's Rules and Regulations (Series 2-as amended) ; (5)the Employers are not engaged in commerce within the meaning ofthe Act; and (6) the unit petitioned for is inappropriate.In addition,the Employer moved to strike certain amendments to the Board's Rulesand Regulations as unconstitutional.The Employers' first ground in support of its motion to dismiss,that the National Labor Relations Act is unconstitutional, is patently71 N. L. R. B., No 77.503 504 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout merit.The Supreme Court upheld the constitutionality of theAct in 1937?We also find no merit in the Employers' contention that the hear-ing officer engaged in an extra-legal search and unlawfully acted asprosecutor, judge, and jury in the conduct of this case.With respectto the alleged "extra-legal search," it is sufficient to note that the Cir-cuit Court of Appeals affirmed the District Court's order enforcingthe Board's subpenasdaces tecum,used by the Board to conduct thissearch.'As to the allegation that the hearing officer acted as prosecu-tor, judge, and jury, it has been asserted repeatedly that a representa-tion case, such as the present proceeding, is investigatory in nature,designed merely to ascertain whether or not a question concerningrepresentation exists, which question the Board may resolve by di-recting elections in appropriate units.There is nothing adversarialin such a proceeding.The company or companies involved are des-ignated not as respondents, but as Companies or Employers.Thehearing officer assists in this investigation; it is his duty to see to itthat a record is made of all evidence relevant to the question concern-ing representation and the appropriate unit.He acts as agent of theBoard for this purpose, and as such is neither prosecutor, judge, norjury, either at the same time, or at any time. For the same reason,we deny the Employers' motion to strike certain amendments to theBoard's Rules and Regulations.-3The Employers' contention that the petition should be dismissedon the asserted ground that the Petitioner does not represent any ofthe employees involved in this proceeding is also without merit.Whenthe hearing in this case began, on November 1, 1943, the Petitionersatisfied the Board's requirements that it produce a sufficient showingof interest to warrant a representation proceeding.The hearingwas not completed until June 28, 1946.However, this proceeding hasbeen a single continuous investigation, and there was only one hear-ing in this case.The protracted period of time during which it washeld does not invalidate the Petitioner's original showing of interest.Furthermore, as we have declared in numerous cases, the question ofwhether or not a petitioner has made a sufficientprima facieshowingof interest to warrant the conduct of a representation election is anadministrative platter, and is, therefore, not subject to direct orcollateral attack by any of the parties to the proceeding's1N L R. B. v. Jones&Laughlin Steel Corporation,301 U S. 12N L R B v American National Bank and TrustCo, 148 F (2d) 24 (C C. A 7),certiorari denied 326 U S 731.3 The amendments in question are those of January 18 and October 12, 19, and 20. 1943,designated as Z-1905, Z-2073,Z-2074 and Z-2075The Employers'objections,in sub-stance, are that these amendments provide,cuter alia,that certain files and records are inthe exclusive custody of the Board and are not subject to inspection, and that Board em-piovees are prohibited from producing files, records, etc,pursuant to subpenadaces tecum4.lfatter of Nash MotorsDivisionof Nash-Kelvinator Sales Corporation(PhiladelphiaZone),68 N L It B 651;Matter of 0. D Jennings & Company,68 N L R B 516 AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO 505The Employers base their motion to dismiss on the further allega-tion that the Petitioner's amended petition does not conform to ArticleIII of the Board'sRules and Regulations,Series 2-as amended.Weare of the opinion that the amended petition is substantially in con-formance with these Rules and Regulations.For these reasons, and, with respect to the remaining grounds uponwhich the Employers'motion to dismiss is based, for the reasons setforth in Sections I and IV,infra,the motions of the Employers arehereby denied.The Employers'request for oral argument is denied inasmuch asthe record,in our opinion,adequately presents the issues and posi-tions of the parties.Uponthe entirerecord inthe case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe parties stipulated to the following facts concerning the busi-nessof the Employers :American National Bank and Trust Company of Chicago, hereincalled the Bank, is a National banking association,organized and ex-isting under and by virtue of the laws of the United States. ItsCharter was issued June 20, 1928, at which time it was known asStraus National Bank and Trust Company. On January 3, 1933, itsname was changed to American National Bank and Trust Companyof Chicago, pursuant' to a Certificate of Change of Corporate Titleissued on that date by the Acting Comptroller of the Currency.The Bank also acts as a trust company, by virtue of a Certificate ofAuthority issued June 20, 1928, by the Federal Reserve Board and aCertificate issued June 27, 1928, by the Auditor of Public Accountsof the State of Illinois.The Bank is now a stockholder in the Federal Reserve Bank ofChicago, Illinois, in accordance with the provisions of the FederalReserve Act as amended, and is a duly qualified member of the FederalReserve system. It is also an insured bank under the Federal DepositInsurance Corporation.As of March 30, 1946, the total assets of the Bank amounted to$223,146,282.89, and $106,175,842.47of such assets represented in-vestments in securities of the United States Government.As of thesame date, loans and discounts outstanding were valued at $58,165,-536.36; deposits exceeded$197,000,000;capital, surplus,and undi-vided profits amounted to more than$6,500,000; and municipal bondsheld by the Bank totaled more than $15,000,000.During the period from January 1,1946, to March 30, 1946,inclu- 506DECISIONSOF NATIONALLABOR RELATIONS BOARDsive, transit items forwarded to banks outside the State of Illinoisaggregated $389,546,316.50.During the same period the Bank issuedletters of credit and travelers' checks aggregating more than $1,000,-000, and maintained deposit accounts in other banks located in theStates of New York, Massachusetts,Pennsylvania,Michigan,Mis-souri,Minnesota,and California.The physical properties of theBank are located at 33 North LaSalle Street, Chicago, Illinois.American National Safe Deposit Company,herein called the SafeDeposit Company,is an Illinois corporation,engaged in the businessof renting safe deposit space to such members of the public as appearat its place of business, located within the building occupied by theAmerican National Bank and Trust Company at 33 North LaSalleStreet, Chicago, Illinois.The entrance to the safe deposit vaults isa short distance from the entrance to the bank,on the ground floor ofthe building.The Safe Deposit Company is a tenant of LaSalle StreetBuildings, Inc., of which the Bank isalso a tenant.All of the stock of the Safe Deposit Company is owned by theBank.Each of the officers of the Safe Deposit Company,is also anofficer of the Bank.The Safe Deposit Company and the Bank alsohave two directors in common.During the period from January 1 to April 30, 1946, the Safe De-positCompany received $19,151.20 in rentals for safety depositboxes.Additional income of the Safe Deposit Company during thesame period amounted to$4,425.30.As of April 30, 1946, the SafeDeposit Company had approximately 7,500 safety deposit boxes underlease, of which approximately 50 were leased to persons who gave per-manent addresses outside the State of Illinois.Approximately 20percent of the safety deposit box lessees are also, customers of theBank.Allmail addressed to the Safe Deposit Company is receivedthrough the mailing division of the Bank, although none of the mailaddressed to the Bank is received through the Safe Deposit Company,and outgoing mail is handled in each case by the sender.A bronzeplaque on the outside of the building indicates that safety depositboxes are available.An illuminated glass sign and occasional card-board sib is inside the Bank quarters advertise the Safe DepositCompany, but the charge is paid directly by the latter.No referenceto the Bank is made directly in the advertising of the Safe DepositCompany, althoughsmallcardboard cards advertising the TrustDepartment of the Bank are located in some of the private customerrooms of the Safe Deposit Company. The Bank has solicited businessfor the Safe Deposit Company by letters mailed to Bank customersand literature enclosed with customers' statements.No officers or employees of the Bank have access to keys of un-rented safety deposit boxes of the Safe Deposit Company, or access to AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO 507safes where such keys are located, nor do any such officers or em-ployees have control over the release of such keys.Furthermore,the Bank keeps no original or duplicate records of articles lost inthe Safe Deposit Company.The Employers assert that they are not subject to the jurisdictionof the Board, contending that neither the Bank nor the Safe DepositCompany is engaged in interstate commerce. This contention is with-out merit.iThe Employers contend further that even if the Bankitself is found to be engaged in interstate commerce, the employeessought by the Petitioner are not engaged in such commerce.Thiscontention is also without merit.6 In addition to the stipulated factsabove, the following evidence was adduced at the hearing : Em-ployees of the Bank have solicited customers for the Safe DepositCompany, and have received commissions for such services.Anemployee lunch room is used by employees of both the Bank and theSafe Deposit Company.An annual golf party is open to employeesof the Bank and the Safe Deposit Company. The Bank's elevatorsare available for customers of the Safe Deposit Company. The SafeDeposit Company's vaults adjoin the cash and security vaults of theBank.Records of the Safe Deposit Company are kept in an officeon the bank's premises, which is occupied by a vice president of theSafe Deposit Company, who is also an assistant vice president ofthe Bank.From all evidence, and because of the corporate inter-relationship it is clear that the operations of the Safe Deposit Com-pany are so closely integrated with those of the Bank that the twoinstitutions in reality constitute a single business enterprise whichfalls within the purview of Section 2 (2) of the Act.7We find that the Bank and the Safe Deposit Company are engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployers.III.THE QUESTION CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of employees of the Employers.5Matter of City National Bank and Trust Company of Chicago, and City National SafeDeposit Company, its wholly-owned subsidiary,50 N. L. R. B 516,and cases cited therein.See N.L. R. B. v.Bank of America,130 F.(2d) 624(C. C. A. 9),certiorari denied 318U. S. 791.6Matter of City National Bank and Trust Company of Chicago, and City National SafeDeposit Company, its wholly-owned subsidiary,supra.i Ibid. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-IV. THE APPROPRIATE UNITThe Petitioner seeks a single unit comprised of all guards of theBank, including night watchmen, and all custodians, inspectors, at-tendants, and gatemen of the Safe Deposit Company, but excludingclerical employees, employees in the mail and messenger department,the captain of police, managers, and all supervisory employees.TheEmployers contend, as indicated above, that no unit is appropriate.However, they further contend that if the Board assumes jurisdiction,the unit is impractical because it combines plant-protection employeeswith other employees.As indicated above, the Bank and the Safe Deposit Company con-stitute a single integrated enterprise, and we are of the opinion thatthey constitute a single employer within the meaning of Section 2 (2)of the Act, and that the employees of the Bank and of the Safe DepositCompany might constitute a single appropriate unitsThe followingfacts adduced at the hearing also demonstrate the appropriateness of asingle unit containing employees of both the Bank and the Safe De-posit Company : The Bank's assistant vice president in charge of per-sonnel, who hires Bank guards, also, in his capacity as vice presidentof the Safe Deposit Company, hires and discharges Safe Deposit Com-pany employees.The schedules and number of working hours of allthe employees concerned are substantially the same.Both groups ofemployess are salaried, and the starting salary of the Safe DepositCompany custodians and the Bank guards is the same, other factorsbeing equal.Three of the Bank guards, in fact, receive the samesalary as three of the Safe Deposit Company employees.The Bankand Safe Deposit Company employees enjoy the same vacation rights,Christmas bonuses, sick leave, and various other privileges.Further-more, an employee lunch room is used by both groups of employees,an annual golf party is open to all employees, and the Bank's elevatorsare used by employees of both the Bank and the Safe Deposit Company.The Bank employs approximately eight guards on day duty, whoguard the Bank premises, direct customers to various places at theBank, and admit persons through various gates located on the Bankpremises.It employs two night watchmen, who patrol the Bank6Matter of City National Bank and Trust Company of Chicago, and City National SafeDeposit Company,sts wholly-owned subsidiary,supra,and cases cited in footnote 6 therein. AMERICAN NATIONAL BANK AND TRUST COMPANY OF CHICAGO 509premises.Both the guards and the watchmen are armed.' Theguards are uniformed, although the watchmen are not.The watch-men are under the supervision of the person to whom the guards'immediate supervisor is responsible.The salaries and terms andconditions of employment are the same for both the guards andthe watchmen.The Safe Deposit Company employs three custodians, an attendant(also known as inspectors) and a gateman.All five employees per-form their services in the vicinity of the Safe Deposit Company'svault.The custodians open the safe deposit boxes for the customers.The attendant directs customers to rooms near the vault reserved forcustomer use and inspects these rooms after the customers leave.Thegateman is stationed at the entrance to the vault and opens the gatefor the customers.The attendant is the only one of the five employeeswho is armed, although all five are, uniformed.The five employeesrelieve each other occasionally, and all are under the supervision of thesame person.The terms and conditions of employment, and the rightsand privileges of all five are the same, and they use the same facilities.Although the Employers contend that the unit is impractical inso-far as it combines plant-protection employees with other employees,it is clear from the record that the duties of all the employees involvedherein are substantially those of plant-protection employees, and de-spite the different classifications, such as night watchmen, custodians,attendants, and gatemen, all of these employees are, in effect, guards.We find, accordingly, that all guards, employed by the Bank, includ-ing night watchmen, and all custodians, inspectors, attendants, andgatemen employed by the Safe Deposit Company, excluding clericalemployees, employees in the mail and messenger department,10 thecaptain of police, managers, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with American National Bank and° None of the employees involved in this proceeding is militarized.All armed employeesare deputized as special policemen of the city of Chicago, under a city ordinance which pro-vides for such deputlzatlon of persons who acquire permits to carry a gun.These em-ployees are, however,admittedly employees of the Bank or Safe Deposit Company, and notthe city of Chicago.1° It is clear from the record that these employees have substantially different duties fromthose of the employees included in the appropriate unitAt the hearing,the Petitionerindicated that it desired an election among the employees in the mail and messenger depart-ment in a separate unit. Subsequently, however, the Petitioner changed its position, anddoes not now desire such an election.' 510DECISIONS OF NATIONAL LABOR RELATIONS BOARD.Trust Company of Chicago and American National Safe DepositCompany, its wholly-owned subsidiary, Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since qi}it or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by ProtectiveService Employees Union of Chicago, Local 240, affiliated with Build-ing Service Employees International Union (A. F. of L.), for thepurposes of collective bargaining.